                 Case 6:21-cv-00588-AA        Document 11             Filed 06/18/21   Page 1 of 8




     ELLEN F. ROSENBLUM
     Attorney General
     VANESSA NORDYKE #084339
     Senior Assistant Attorney General
     ABIGAIL FALLON #183364
     Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301-4096
     Telephone: (503) 947-4700
     Fax: (503) 947-4791
     Email: Vanessa.A.Nordyke@doj.state.or.us
             Abigail.Fallon@doj.state.or.us

     Attorneys for Defendants




                                  IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON


     DONALD TERRILL, individually, and on                    Case No. 6:21-cv-00588-AA
     behalf of a class of others similarly situated,
                                                             DEFENDANTS’ ANSWER AND
                     Plaintiff,                              AFFIRMATIVE DEFENSES

            v.
                                                             JURY TRIAL DEMANDED
     STATE OF OREGON, and COLETTE
     PETERS, in her official capacity as Director of
     the Oregon Department of Corrections,

                     Defendants.


            Defendants State of Oregon and Colette Peters (collectively referred to as “Defendants”)

     hereby submit this Answer and Affirmative Defenses to Plaintiff’s Complaint and admit, deny,

     and allege as follows:




Page 1 -   ANSWER TO COMPLAINT

                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
                Case 6:21-cv-00588-AA       Document 11             Filed 06/18/21   Page 2 of 8




                                                        1.

            With respect to the opening unnumbered paragraph, Defendants admit that Plaintiff is a

     person with a disability and is incarcerated in an Oregon Department of Corrections (“ODOC”)

     facility. Defendants deny that a class action is proper. Defendants deny the remaining allegations

     in that paragraph and deny that any injunctive, declaratory, or monetary relief should be

     awarded.

                                                        2.

            With respect to paragraph 1, Defendants admit the Court has subject-matter jurisdiction
     over Plaintiff’s claim.
                                                        3.

            In response to paragraph 2, Defendants admit that venue is proper in the District of

     Oregon and deny the remaining allegations.

                                                        4.

            With respect to paragraphs 3-5, Defendants admit that Plaintiff is an Adult in Custody

     (“AIC”) in the custody of ODOC housed at Snake River Correctional Institution. Defendants

     admit that Defendant Collette Peters is the Director of ODOC, was acting under color of law at

     all material times, and has an office in Salem, Marion County, Oregon. Defendants deny any

     remaining factual allegations.

                                                        5.

            With respect to paragraph 6, Defendants admit that Plaintiff has a lower leg amputation.

     Defendants deny the remaining allegations.

                                                        6.

            With respect to paragraphs 7-10, Defendants admit that ODOC authorized Plaintiff to

     purchase a prosthetic leg, and that he received a prosthetic leg in approximately May 2013.

Page 2 -   ANSWER TO COMPLAINT

                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
              Case 6:21-cv-00588-AA         Document 11             Filed 06/18/21   Page 3 of 8




     Defendants admit that ODOC authorized Plaintiff to incur debt totaling $25,089.91 relating to

     the acquisition and maintenance of the prosthetic leg. Defendants admit that ODOC collects from

     Plaintiff’s trust account to reimburse ODOC for those purchase costs, and that ODOC has

     collected a total of $10,738.79 (as of April 23, 2021), leaving an outstanding balance or debt of

     $14,351.12. Defendants deny the remaining allegations in paragraphs 7-10.

                                                        7.

            With respect to the allegations in paragraphs 11, Plaintiff only asserts legal conclusions to

     which no response is required. To the extent a response is required, Defendants deny the

     allegations.

                                                        8.

            With respect to paragraphs 12-13, Defendants deny the allegations.

                                                        9.

            With respect to paragraph 14, Plaintiff only asserts a legal conclusion to which no

     response is required. To the extent a response is required, Defendants deny the allegations.

                                                       10.

            With respect to paragraphs 15-17, Plaintiff admits that the lawsuits occurred and settled

     in 2020. Defendants deny the remaining allegations.

                                                       11.

            With respect to paragraph 18, Defendants lack sufficient information to admit or deny the

     allegations. Therefore, Defendants deny the allegations.

                                                       12.

            With respect to paragraph 19, Defendants deny that ODOC required Plaintiff to purchase

     a prosthetic limb or ODOC placed Plaintiff at a “severe economic disadvantage.” With respect to

Page 3 -   ANSWER TO COMPLAINT

                                                   Department of Justice
                                                   1162 Court Street NE
                                                  Salem, OR 97301-4096
                                           (503) 947-4700 / Fax: (503) 947-4791
               Case 6:21-cv-00588-AA          Document 11             Filed 06/18/21   Page 4 of 8




     subparagraph 19a, Defendants admit that incarcerated persons may purchase certain items from

     prison commissaries, and that incarcerated persons with a possibility of release or parole may

     accumulate funds in a “transitional fund” the help facilitate transition upon release. Defendants

     deny the remaining allegations in subparagraph 19a. With respect to subparagraph 19b,

     Defendants deny that Plaintiff is an employee or subject to minimum-wage law. Defendants

     remaining allegations only assert legal conclusions to which no response is required. To the

     extent a response is required, Defendants deny the remaining allegations.

                                                         13.

             Defendants admit paragraphs 20-22 except to deny the allegations in Plaintiff’s

     discrimination complaint and the allegation that the person who responded to the discrimination

     complaint failed to read or understand it.

                                                         14.

             With respect to paragraphs 23-30, Defendants deny that class certification is appropriate

     and deny the remainder of paragraphs 23-30.

                                                         15.

             With respect to paragraph 31, Defendants reincorporate the responses provided to

     Paragraphs 1-30, as described above.

                                                         16.

             With respect to paragraphs 32-37, Defendants admit that Plaintiff is seeking class

     certification as alleged in the complaint, that Plaintiff is an individual with a disability for

     purposes of the Americans with Disabilities Act (“ADA”), that Plaintiff is an incarcerated person

     who may participate in programs, services, and activities ODOC provides, if eligible, and that

     ODOC receives some federal funds. The remainder of the assertions in those paragraphs include

Page 4 -   ANSWER TO COMPLAINT

                                                     Department of Justice
                                                     1162 Court Street NE
                                                    Salem, OR 97301-4096
                                             (503) 947-4700 / Fax: (503) 947-4791
              Case 6:21-cv-00588-AA          Document 11             Filed 06/18/21   Page 5 of 8




     legal arguments and conclusions to which no response is necessary. To the extent a response is

     necessary, Defendants deny the remaining allegations.

                                                        17.

            With respect to paragraphs 38-41, Defendants deny the allegations.

                                                        18.

            Defendants deny that Plaintiff is entitled to the relief sought.

                                                        19.

            Except as expressly admitted above, Defendants deny each and every allegation of

     Plaintiff’s complaint.

                                                        20.

            The affirmative defenses below each incorporate the admissions, denials, and allegations

     set forth above.

                                                        21.

            Defendants reserve the right to assert additional defenses as may become known to them

     through investigation and discovery.

                                   FIRST AFFIRMATIVE DEFENSE:

                                   (PLRA Failure to Exhaust: All claims)

                                                        22.

            Defendants assert all provisions of the Prison Litigation Reform Act (“PLRA”) to

     Plaintiff’s and/or potential class members’ claims, including the provisions regarding exhaustion

     of administrative remedies as set forth at 42 U.S.C. § 1997e.

                                 SECOND AFFIRMATIVE DEFENSE:

                         (Failure to Exhaust Administrative Remedies: All claims)

Page 5 -   ANSWER TO COMPLAINT

                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
                 Case 6:21-cv-00588-AA         Document 11             Filed 06/18/21   Page 6 of 8




                                                          23.

               Plaintiff’s and/or potential class members’ claims are barred by the doctrine and statute

     requiring them to first exhaust administrative remedies and Plaintiff and potential class members

     have failed to do so, in whole or in part.

                                    THIRD AFFIRMATIVE DEFENSE:

                    (Standing / Facts not Particularized to Individual Plaintiffs: All Claims)

                                                          24.

               Plaintiff and/or potential class members lack standing to bring some or all of these

     claims.

                                                          25.

               The allegations of the complaint concern different types of medical conditions, medical

     devices, and conditions in various prisons.

                                                          26.

               Additionally, the complaint makes allegations regarding health conditions,

     medical devices, and living situations that are not applicable to each and every potential class

     member.

                                                          27.

               Plaintiff and each potential class member lacks standing to bring allegations or raise

     issues that do not apply to that individual’s particular circumstances.

                                   FOURTH AFFIRMATIVE DEFENSE:

                                      (Statute of Limitations: All Claims)




Page 6 -   ANSWER TO COMPLAINT

                                                      Department of Justice
                                                      1162 Court Street NE
                                                     Salem, OR 97301-4096
                                              (503) 947-4700 / Fax: (503) 947-4791
              Case 6:21-cv-00588-AA          Document 11             Filed 06/18/21   Page 7 of 8




                                                        28.

            Plaintiff’s claims were not filed within the limitations period for filing a claim under Title

     II of the ADA or the Rehabilitation Act.

                                  FIFTH AFFIRMATIVE DEFENSE:

                                       (Undue burden: ADA Claim)

                                                        29.

            To the extent that the ADA or Rehabilitation Act would otherwise require Defendants to

     provide adults in custody with all requested non-medically necessary prosthetic devices and

     other durable medical equipment, Defendants are excused from those requirements because they

     would present an undue financial burden on Defendants.

                                  SIXTH AFFIRMATIVE DEFENSE:

                                           (Qualified Immunity)

                                                        30.

            Defendants allege that at all times relevant to Plaintiff’s Complaint, they were acting in

     good faith and within their discretion pursuant to the laws and statutes of the State of Oregon and

     the United States, and Defendants’ conduct violated no clearly established statutory or

     constitutional rights of which a reasonable official would have knowledge.

                                       JURY TRIAL DEMANDED

                                                        31.

            Defendants demand a trial by jury in this matter.




Page 7 -   ANSWER TO COMPLAINT

                                                    Department of Justice
                                                    1162 Court Street NE
                                                   Salem, OR 97301-4096
                                            (503) 947-4700 / Fax: (503) 947-4791
              Case 6:21-cv-00588-AA        Document 11             Filed 06/18/21   Page 8 of 8




            WHEREFORE, Defendants ask for judgment denying Plaintiff relief and granting

     Defendants their costs and disbursements.

            DATED June 18 , 2021.

                                                        Respectfully submitted,

                                                        ELLEN F. ROSENBLUM
                                                        Attorney General


                                                          s/ Abigail Fallon
                                                        VANESSA NORDYKE #084339
                                                        Senior Assistant Attorney General
                                                        ABIGAIL FALLON #183364
                                                        Assistant Attorney General
                                                        Trial Attorneys
                                                        Tel (503) 947-4700
                                                        Fax (503) 947-4791
                                                        Vanessa.A.Nordyke@doj.state.or.us
                                                        Abigail.Fallon@doj.state.or.us
                                                        Of Attorneys for Defendants




Page 8 -   ANSWER TO COMPLAINT

                                                  Department of Justice
                                                  1162 Court Street NE
                                                 Salem, OR 97301-4096
                                          (503) 947-4700 / Fax: (503) 947-4791
